DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
The earliest entitled filing date for claims 1-19 of the instant application is 02/15/2021 which is the filing date of 17/176,173 (instant application).  None of the parent applications teach a tire comprising an in-situ generated intrinsic puncture sealant layers and an intrinsic noise damper without splice.  Should Applicant disagree with the earliest entitled filing date of the claims, Applicant is advised to submit a detailed explanation including citations to the specification and/or drawing of the appropriate parent application for reconsideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “in-situ generated intrinsic puncture sealant layers” and claim 1, line 8 recites “a sealant comprising at least one layer of sealant”.  It is unclear how many sealant layers are minimally required by claim 1.  
Claim 1, lines 8-9 recites “said radially inner layer of said tire carcass”.  This limitation is indefinite because it is unclear if the above limitation is referring to the carcass having at least one layer of ply (claim 1, line 3) or an radially inner layer (claim 1, line 4).   
Claim 2 recites “said one or more layers of sealant” which lacks sufficient antecedent basis.  It is unclear which sealant this limitation is referring to (i.e. claim 1, line 1 OR claim 1, line 8).
The remaining claims are rejected because they are dependent claims of a rejected claim applied above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 2016/0167455) in view of Agostini et al. (US 2007/0137752) and Yukawa et al. (US 2006/0108042).
Regarding claim 1, Majumdar et al. teaches a pneumatic tire comprising beads, sidewalls, a carcass, a tread, and an inner liner 108 (i.e. radially inner layer) (figure 2 and abstract).  The sealant layers 101, 102 are disposed radially inwardly from the inner liner and also the carcass. 
Majumdar et al. is silent to an intrinsic cellular noise damper.  However, Agostini et al. teaches a pneumatic tire having a foamed (cellular) noise damper 18 extending circumferentially that is co-vulcanized with a green tire (intrinsic) forming the innermost surface 19 of the tire ([0031] and figure 1).  The foamed noise damper has a density ranging from 0.1 to 1 g/cm3 (abstract).  And, Yukawa et al. teaches a tire comprising a noise damper 4 that is integrated in the tire in a vulcanization process [0111] and wound spirally in the tire circumferential direction (FIG. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Majumdar et al. with an intrinsic cellular noise damper without splice, formed as the innermost layer, and having a density less than 1.3 g/cm3 since Agostini et al. teaches a pneumatic tire with a foamed noise damper extending circumferentially that is co-vulcanized with a green tire to form the innermost surface of the tire and having a density ranging from 0.1 to 1 g/cm3 for the benefits of reducing tire noise and providing a known arrangement (spiral winding) for a noise damper extending in the circumferential direction of a tire yields predictable results.  “without splice” of claim 1 reads on a spiral arrangement of the noise damper disclosed by Yukawa et al. 
Regarding claims 2-3, Majumdar et al. teaches two layers of sealant having different viscosities (abstract). 
Regarding claim 4, reference character 100 of Majumdar et al. is a sealant cover layer.  The resulting tire of Majumdar et al. in view of Agostini et al. and Yukawa et al. would bond a noise damper to the sealant cover layer. 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Majumdar et al. with a noise damper having a width that is less than or equal to a width of the sealant since figure 2 of Majumdar et al. teaches the sealant having a width that span across the entire width of the tread and figure 3 of Agostini et al. teaches a width of the noise damper being a portion of the width of the tread [0032].
Regarding claim 6, figure 2 of Majumdar et al. teaches the sealant having a width that span across the entire width of the tread and figure 2 of Agostini et al. which shows the noise damper extending from bead to bead. 
Regarding claim 7, see Table 7 of Majumdar et al. which discloses natural rubber and styrene butadiene rubber (SBR) for a sealant cover layer. 
Regarding claim 9, see figure 2 of Majumdar et al.
Regarding claim 10, the sealant layers of Majumdar et al. inherently satisfies the claimed limitation. 
Regarding claims 11-13, the co-vulcanized foamed noise damper has a density of from 0.1 to 1 g/cm3.
Regarding claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Majumdar with a noise damper having a non-black color because official notice is taken it is well-known/conventional in a tire art for a noise damper to comprise reinforcing filler that are calcium carbonate, titanium oxide, alumina, instead of carbon black to produce a non-black color noise damper. 
Regarding claim 15, [0023] of Agostini et al. teaches carbon blacks. 
Regarding claim 17, see [0020] of Agostini et al. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 2016/0167455) in view of Agostini et al. (US 2007/0137752) and Yukawa et al. (US 2006/0108042), as applied to claim 1, and further in view of Sostmann et al. (US 8,821,982)
Regarding claim 8, Majumdar et al. is silent to the sealant being substantially free of solvent.  However, Sostmann et al. teaches a tire sealant produced without any solvent for the benefits of obtaining a high viscous sealant and removing the disadvantages associated to solvents; such as, environmental and health hazard, expensive additional method steps, additional material costs, and safety concerns (col. 1, lines 50 to col. 2, lines 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sealant of Majumdar et al. substantially free of solvent to obtain the known and predictable benefits of producing a highly viscous sealant and avoiding known disadvantages associated to solvents as disclosed by Sostmann et al. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 2016/0167455) in view of Agostini et al. (US 2007/0137752) and Yukawa et al. (US 2006/0108042), as applied to claim 1, and further in view of Kuramori et al. (US 2009/0314402). 
Regarding claim 18,  Agostini et al. does not recite isobutylene copolymer with 4-(bromomethyl) styrene.  However, Agostini et al. teaches the co-vulcanized integral foamed structure (i.e. noise damper) can be various vulcanized rubbers.  Kuramori et al. teaches a pneumatic tire comprising a noise damper including an elastomer (rubber) wherein [0025] discloses suitable elastomers (rubber) includes brominated isobutylene p methylstyrene copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Majumdar et al. with a noise damper comprising isobutylene copolymer with 4-(bromomethyl) styrene since Agostini et al. teaches the integral foamed structure (noise damper) is made of rubber and Kuramori et al. teaches suitable rubbers used to form noise dampers include brominated isobutylene p methylstyrene copolymers and providing a known equivalent of rubber for the same tire constituent (noise damper) yields predictable results.
Regarding claim 19, Agostini et al. does not recite isobutylene copolymer with 4-(bromomethyl) styrene.  However, Agostini et al. teaches the co-vulcanized integral foamed structure (i.e. noise damper) can be various vulcanized rubbers.  Kuramori et al. teaches a pneumatic tire comprising a noise damper including an elastomer (rubber) wherein [0025] discloses suitable elastomers (rubber) includes brominated isobutylene p methylstyrene copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Majumdar et al. with a noise damper comprising isobutylene copolymer with 4-(bromomethyl) styrene since Agostini et al. teaches the integral foamed structure (noise damper) is made of rubber and carbon black and Kuramori et al. teaches suitable rubbers used to form noise dampers include brominated isobutylene p methylstyrene copolymers and providing a known equivalent of rubber for the same tire constituent (noise damper) yields predictable results.

Claims 1-4, 7, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 2016/0167455) in view of US’523 (US 2009/0308523) and Yukawa et al. (US 2006/0108042). 
Regarding claim 1, Majumdar et al. teaches a pneumatic tire comprising beads, sidewalls, a carcass, a tread, and an inner liner 108 (i.e. radially inner layer) (figure 2 and abstract).  The sealant layers 101, 102 are disposed radially inwardly from the inner liner and also the carcass. 
Majumdar et al. is silent to an intrinsic cellular noise damper.  However, US’523 teaches a pneumatic tire comprising a sound-absorbing member onto an inner surface of the tire.  The sound-absorbing member is incorporated in a green tire and vulcanized (i.e. intrinsic noise damper).  US’523 teaches the sound absorbing member is urethane foam having open cells having a density of 0.15-0.35 kg/m3 (0.00015 g/cm3 - 0.00035 g/cm3, [0015])  And, Yukawa et al. teaches a tire comprising a noise damper 4 that is integrated in the tire in a vulcanization process [0111] and wound spirally in the tire circumferential direction (FIG. 4a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Majumdar et al. with an intrinsic cellular noise damper without splice, formed as the innermost layer, and having a density less than 1.3 g/cm3 since US’523 teaches to provide a sound-absorbing member made of urethane foam having a density of 0.15-0.35 kg/m3, incorporated in the tire before vulcanization (i.e. in a green tire) and Yukawa et al. teaches a known configuration of a noise damper integrated in the tire includes spirally winding in the tire circumferential direction.  “without splice” of claim 1 reads on a spiral arrangement of the noise damper disclosed by Yukawa et al.
Regarding claims 2-3, Majumdar et al. teaches two layers of sealant having different viscosities (abstract). 
Regarding claim 4, reference character 100 of Majumdar et al. is a sealant cover layer.  The resulting tire of Majumdar et al. in view of US’523 and Yukawa et al. would bond a noise damper to the sealant cover layer. 
Regarding claim 7, see Table 7 of Majumdar et al. which discloses natural rubber and styrene butadiene rubber (SBR) for a sealant cover layer. 
Regarding claim 9, see figure 2 of Majumdar et al.
Regarding claim 10, the sealant layers of Majumdar et al. inherently satisfies the claimed limitation. 
Regarding claims 11-12, US’523 teaches the sound absorbing member is urethane foam having open cells having a density of 0.15-0.35 kg/m3 (0.00015 g/cm3 - 0.00035 g/cm3, [0015]).
Regarding claim 16, the tire of Majumdar et al. in view of US ‘523 and Yukawa et al. would satisfy the claimed limitation because the sound-absorbing member 5 is urethane foam that would be free of any filler. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/05/2022